ABBM Group, Ltd LLP Certified Public Accountants 19 Briar Hollow Lane, Suite 263 Houston, Texas 77027 (713) 552-9800 FAX (713) 552-9700 www.abbmgroup.com CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the inclusion in this Form 20-F of Panoshan Marketing Corp. for the year ended June 30, 2010, of our report dated January 12, 2009, on our audit of the financial statements of Panoshan Marketing Corp. as of June 30, 2008, and 2007, and for the two years then ended, and for the period from inception, April 27, 2004, through June 30, 2008. /s/ABBM Group, Ltd LLP ABBM Group, Ltd LLP Formerly known as BATEMAN & CO., INC., P.C. Houston, Texas January 13, 2011 International Associate UK 200 GROUP Associate Offices in Principal Cities Around The World
